NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LISA DOUGLASS,                                  No. 16-56451

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02601-R-AGR

 v.
                                                MEMORANDUM*
USAA CASUALTY INSURANCE, INC., a
business entity, form unknown, Erroneously
Sued As USAA Casualty Insurance
Company; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Lisa Douglass appeals pro se from the district court’s summary judgment

and dismissal order in her action alleging claims under the Fair Credit Reporting



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Douglass’s request for oral
argument, set forth in her opening brief, is denied.
Act and the California Consumer Credit Reporting Agencies Act. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Gorman v. Wolpoff

& Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009) (summary judgment);

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008) (dismissal under

Federal Rule of Civil Procedure 12(b)(6)). We may affirm on any basis supported

by the record. Thompson, 547 F.3d at 1058-59. We affirm.

      The district court properly granted summary judgment for TransUnion LLC

(“TransUnion”) and Equifax Information Services LLC (“Equifax”) on Douglass’s

claims under 15 U.S.C. §§ 1681e(b) and 1681i regarding Douglass’s USAA

MasterCard account and a Bank of America credit inquiry because Douglass failed

to raise a genuine dispute of material fact as to whether either consumer reporting

agency prepared a report containing inaccurate information. See Carvalho v.

Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010) (“[A] plaintiff filing

suit under section 1681i must make a prima facie showing of inaccurate reporting.”

(citation and internal quotations marks omitted)); Guimond v. Trans Union Credit

Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (“In order to make out a prima facie

violation under § 1681e(b), a consumer must present evidence tending to show that

a credit reporting agency prepared a report containing inaccurate information.”

(citation omitted)).




                                          2                                   16-56451
      Summary judgment for TransUnion and Equifax on Douglass’s claim under

15 U.S.C. § 1681e(b) regarding Douglass’s two other USAA accounts was proper

because Douglass failed to raise a triable dispute as to whether either consumer

reporting agency’s procedures in assuring the maximum possible accuracy of

information reported to it were unreasonable. See Guimond, 45 F.3d at 1333

(“Liability under § 1681e(b) is predicated on the reasonableness of the credit

reporting agency’s procedures in obtaining credit information.”).

      Summary judgment for TransUnion and Equifax on Douglass’s claim under

15 U.S.C. § 1681i regarding Douglass’s two other USAA accounts was proper

because Douglass failed to raise a triable dispute as to whether she disputed the

accuracy of these accounts with either consumer reporting agency. See 15 U.S.C.

§ 1681i(a)(1)(A) (setting forth requirement that a credit reporting agency shall

conduct a reasonable reinvestigation only after the consumer notifies it that he or

she disputes the completeness or accuracy of any item of information contained in

the consumer’s file).

      The district court properly granted summary judgment for TransUnion and

Equifax on Douglass’s claim under 15 U.S.C. § 1681b(a)(3) because Douglass

failed to raise a triable dispute as to whether either consumer reporting agency had

no “reason to believe” it provided a consumer report to a person or entity without a




                                          3                                   16-56451
permissible purpose. See 15 U.S.C. § 1681b(a)(3) (enumerating the permissible

purposes for procuring a consumer report).

      The district court properly granted summary judgment for TransUnion and

Equifax on Douglass’s claim under 15 U.S.C. § 1681g because Douglass failed to

raise a triable dispute as to whether either consumer reporting agency failed to

disclose all information in Douglass’s file upon her request. See 15 U.S.C.

§ 1681g (describing a consumer reporting agency’s disclosure obligations).

      The district court properly granted summary judgment for the USAA

defendants on Douglass’s claim under 15 U.S.C. § 1681s-2(b) because Douglass

failed to raise a triable dispute as to whether the USAA defendants’ investigation

upon notice from TransUnion and Equifax of Douglass’s dispute was

unreasonable. See 15 U.S.C. § 1681s-2(b) (describing a furnisher’s obligation to

conduct an investigation after receiving notice of a dispute with regard to the

completeness and accuracy of any information a furnisher provided to a consumer

reporting agency); Gorman, 584 F.3d at 1157 (a furnisher’s investigation must be

reasonable).

      The district court properly granted summary judgment for the USAA

defendants on Douglass’s claim under Cal. Civ. Code § 1785.25(a) because

Douglass failed to raise a triable dispute as to whether any of the USAA




                                          4                                   16-56451
defendants furnished information to a consumer reporting agency that it knew or

should have known was incomplete or inaccurate. See Cal. Civ. Code

§ 1785.25(a).

      Dismissal of Douglass’s claim under 15 U.S.C. § 1681s-2(b) against Bank of

America was proper because Douglass failed to allege sufficient facts to show that

a consumer reporting agency sent a notice of dispute to Bank of America. See

Gorman, 584 F.3d at 1154 (the duties under § 1681s-2(b) arise only after the

furnisher receives notice of the consumer’s dispute from a credit reporting agency).

      The district court properly dismissed Douglass’s claim under Cal. Civ. Code

§ 1785.25(a) against Bank of America because Douglass failed to allege sufficient

facts to show that Bank of America knew or should have known it reported any

incomplete or inaccurate information about a credit inquiry. See Cal. Civ. Code

§ 1785.25(a).

       The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Gardner v. Martino, 563 F.3d
981, 990, 992 (9th Cir. 2009) (setting forth standard of review and explaining that

denial of leave to amend is appropriate where amendment would be futile).

      The district court properly denied Douglass’s motion to remand because the

district court had federal question jurisdiction over Douglass’s federal claims and

supplemental jurisdiction over her state law claim that was part of the same case or


                                         5                                    16-56451
controversy. See 28 U.S.C. § 1331 (federal question jurisdiction); id. § 1367(a)

(supplemental jurisdiction); id. § 1441 (removal jurisdiction); Ramirez v. Fox

Television Station, Inc., 998 F.2d 743, 747 (9th Cir. 1993) (setting forth standard of

review).

      We lack jurisdiction to consider the district court’s bill of costs and order

denying Douglass’s motion for disqualification because Douglass failed to file an

amended or separate notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585

(9th Cir. 2007).

      Contrary to Douglass’s contention, the district court did address her motions

to set aside its dismissal order and vacate the judgment for Bank of America and

denied both motions.

      We reject as unsupported by the record Douglass’s contentions concerning

judicial bias and the denial of due process and equal protection.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                          6                                       16-56451